 1   XAVIER BECERRA
     Attorney General of California
 2   EDWARD H. OCHOA
     Supervising Deputy Attorney General
 3   OLIVIA W. KARLIN, State Bar No. 150432
     LAURA J. ZUCKERMAN (Counsel for
 4   service)
     State Bar No. 161896
 5   Deputy Attorneys General
     1515 Clay Street, 20th Floor
 6   Oakland, CA 94612
     Telephone: (510) 879-1299
 7   Fax: (510) 622-2270
     E-mail: Laura.Zuckerman@doj.ca.gov
 8   Attorneys for Plaintiffs California
     Department of Toxic Substances
 9   Control and the Toxic Substances
     Control Account
10
                       IN THE UNITED STATES DISTRICT COURT
11
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                SACRAMENTO DIVISION
13

14
     CALIFORNIA DEPARTMENT OF TOXIC           2:14-cv-00595-WBS-EFB
15   SUBSTANCES CONTROL and the
     TOXIC SUBSTANCES CONTROL            JOINT STIPULATION AND[PROPOSED]
16   ACCOUNT,                            ORDER EXTENDING THE DATE FOR
                                         HEARING ON CONTINENTAL’S MOTION
17                           Plaintiffs, TO INTERVENE AND SET ASIDE
                                         DEFAULT (L.R. 144)
18                    v.
                                              Date: October 21, 2019
19   JIM DOBBAS, INC., a California           Time: 1:30 p.m.
     corporation; CONTINENTAL RAIL,           Place: Courtroom 5, 14th Floor
20   INC., a Delaware corporation;                   501 I Street
     DAVID VAN OVER, individually;
21   PACIFIC WOOD PRESERVING, a                      Sacramento, CA 95814
     dissolved California                     Judge: Hon. William B. Shubb
22   corporation; WEST COAST WOOD
     PRESERVING, LLC., a Nevada               Action Filed: March 3, 2014
23   limited liability company; and
     COLLINS & AIKMAN PRODUCTS, LLC,
24   a Delaware limited liability
     company,
25
                             Defendants.
26
     ______________________________________
27   AND RELATED COUNTERCLAIMS AND
     CROSS CLAIMS
28
                                              1
     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING THE DATE FOR HEARING ON
     CONTINENTAL’S MOT. TO INTERVENE AND SET ASIDE DEFAULT (2:14-cv-00595-WBS-EFB)
 1       Plaintiffs the Department of Toxic Substances Control and the

 2   Toxic Substances Control Account (collectively, DTSC) and The

 3   Continental Insurance Company (Continental) have conferred and

 4   jointly stipulate and request, pursuant to Local Rule 144(a),

 5   that the Court extend the time for hearing Continental’s motion

 6   to intervene and to set aside default against Collins & Aikman

 7   Products, LLC (Collins & Aikman), ECF No. 205, by 42 days, to

 8   December 2, 2019.

 9       The parties believe that the extension of time and the

10   continuance of the hearing date will allow the eleven (11)

11   tendered insurers time to complete their investigations, make

12   coverage determinations, and decide whether or not to seek to

13   intervene.     The delay would promote efficiency if additional

14   insurers file motions to intervene and to set aside Collins &

15   Aikman’s default, as it may permit intervention and default

16   issues to be resolved at a single hearing rather than through

17   multiple hearings.1

18       The receiver for Collins & Aikman has indicated that, even if

19   the hearing is continued to December 2, 2019, he will not seek to

20   terminate the receivership provided there is sufficient activity
21   in the case.     There have been no extensions already obtained by

22   these parties for this particular matter.

23        1  The Travelers Indemnity Company (Travelers) previously filed a motion
     to intervene and to vacate default, ECF No. 196, which is also set for hearing
24   on October 21, 2019. Continental joined in Travelers’ motion, ECF No. 202,
     and subsequently filed its own motion to intervene and to set aside default,
25   ECF No. 205. Other insurers may file similar motions. Because Travelers will
     not agree to continue the hearing on its motion unless DTSC stipulates to
26   Travelers’ intervention, DTSC is filing herewith, pursuant to L.R. 144(c), an
     initial request for an ex parte continuance of the hearing on Travelers’
27   motion, so that Travelers’ motion, Continental’s motion, and any similar
     motions may be heard on the same day.
28
                                           2
     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING THE DATE FOR HEARING ON
     CONTINENTAL’S MOT. TO INTERVENE AND SET ASIDE DEFAULT (2:14-cv-00595-WBS-EFB)
 1         The proposed briefing and hearing schedule is as follows:

 2         1.   November 18, 2019 – by this date, Plaintiffs shall file

 3   their opposition to Continental’s motion to intervene and to set

 4   aside default.

 5         2.   November 25, 2019 – by this date, Continental shall

 6   file its reply in support of its motion to intervene and to set

 7   aside default.

 8         3.   December 2, 2019 - A hearing on Continental’s motion to

 9   intervene and to set aside default shall be heard on this date,

10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                           3
     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING THE DATE FOR HEARING ON
     CONTINENTAL’S MOT. TO INTERVENE AND SET ASIDE DEFAULT (2:14-cv-00595-WBS-EFB)
 1   or on such date thereafter as the Court may order.

 2       IT IS SO STIPULATED.

 3   Dated:   October 3, 2019                  Respectfully Submitted,
 4                                             XAVIER BECERRA
                                               Attorney General of California
 5                                             EDWARD H. OCHOA
                                               Supervising Deputy Attorney
 6                                             General
                                               OLIVIA W. KARLIN
 7                                             Deputy Attorney General
 8
                                               /S/ Laura J. Zuckerman
 9

10                                             LAURA J. ZUCKERMAN
                                               Deputy Attorney General
11                                             Attorneys for Plaintiffs
                                               California
12                                             Department of Toxic Substances
                                               Control and the Toxic
13                                             Substances Control Account
14                                             /S/ Sara M. Thorpe_
                                               (as authorized on October 2,
15                                             2019)
16                                             NICOLAIDES FINK THORPE
                                               MICHAELIDES SULLIVAN LLP
17
                                               Attorneys for Proposed
18                                             Intervenor THE CONTINENTAL
                                               INSURANCE COMPANY
19

20
21

22

23

24

25

26
27

28
                                           4
     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING THE DATE FOR HEARING ON
     CONTINENTAL’S MOT. TO INTERVENE AND SET ASIDE DEFAULT (2:14-cv-00595-WBS-EFB)
 1                                       ORDER

 2        The Court, having reviewed and considered this Joint

 3   Stipulation and [Proposed] Order Extending the Date for Hearing

 4   Continental’s Motion to Intervene and Vacate Default, and good

 5   cause appearing therefor,

 6        IT IS HEREBY ORDERED that the hearing date on the

 7   Continental Insurance Company’s motion to intervene is continued

 8   from October 21, 2019, to December 2, 2019, at 1:30 p.m. in

 9   Courtroom 5.

10        IT IS HEREBY FURTHER ORDERED that the current deadline for

11   filing opposition papers to such motion is continued from October

12   7, 2019, to November 18, 2019, with CM/ECF or mail service by

13   that day.

14        IT IS HEREBY FURTHER ORDERED that the current deadline for

15   filing Continental’s reply is continued from October 14, 2019, to

16   November 25, 2019, with CM/ECF or mail service by that day.

17        Because the Travelers Indemnity Company does not join in the

18   stipulation to continue the hearing, the hearing on its motion to

19   intervene and vacate the default remains set for October 21,

20   2019.
21        IT IS SO ORDERED.

22   Dated:   October 4, 2019

23

24

25

26
27

28
                                           5
     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING THE DATE FOR HEARING ON
     CONTINENTAL’S MOT. TO INTERVENE AND SET ASIDE DEFAULT (2:14-cv-00595-WBS-EFB)
